Case 2:20-cv-09091-PA-AS Document 63-25 Filed 08/23/21 Page 1 of 4 Page ID #:3260




                  EXHIBIT 31




                                                                                 284
                                                                De Lilly Decl. Ex. 31
        Case
8/22/2021       2:20-cv-09091-PA-AS Document 63-25 Filed  08/23/21 Page 2 of 4 Page ID #:3261
                                                    undefined




                         FOR THE EXCLUSIVE USE OF AMANDA.GONZALES@SIDLEY.COM

                         From the San Francisco Business Times:
                         https://www.bizjournals.com/sanfrancisco/news/2017/09/21/amazon-
                         small-business-skincare-san-francisco.html



                       Can Amazon lift sales at this S.F.
                       skincare business by $1 million?
                       Sep 21, 2017, 1:06pm PDT Updated: Sep 21, 2017, 1:35pm PDT



                       In what Amazon (NASDAQ: AMZN)
                       calls an "experiment," seven small
                       businesses across the country are
                       being showcased on a small business
                       spotlight website that introduces
                       Amazon users to the company’s
                       mission, team and products.

                       The campaign aims to reinforce that
                       small businesses are thriving as a                            TODD JOHNSON | SAN FRANCISCO
                                                                                     BUSINESS TIMES
                       result of selling on Amazon.
                                                                                     Alex McIntosh, founder of Thrive
                                                                                     Natural Care
                       Trending: Exclusive: Presidio Trust to
                       seek developer for $200 million
                       rehab of 'jewel'

                       Thrive Natural Care, a men’s skin care company based in San
                       Francisco, is among the experiment’s participants and is now
                       looking to rapidly scale up as a result. Other featured businesses
                       include This Bar Saves Lives, SteelShad and Zipbuds.

                       “Ecommerce can be a bit faceless,” said Amazon spokesperson Erik
                       Fairleigh. “ So when you’re putting a face (to a company), it’ll make

https://www.bizjournals.com/sanfrancisco/news/2017/09/21/amazon-small-business-skincare-san-francisco.html?s=print
                                                                                                                                      2851/3
                                                                                                                     De Lilly Decl. Ex. 31
        Case
8/22/2021       2:20-cv-09091-PA-AS Document 63-25 Filed  08/23/21 Page 3 of 4 Page ID #:3262
                                                    undefined

                       customers better understand they’re buying from mainstream
                       businesses, supporting philanthropy, businesses that have causes
                       and minority businesses.”

                       Amazon will work with the businesses to give them more visibility
                       and services like advertising and Amazon’s lending program,
                       Fairleigh said. These services are already available to any small
                       business selling on Amazon, he added. The goal is to help each of
                       the seven participants make $1 million in sales on Amazon, Farleigh
                       said.

                       “The campaign isn’t giving them a leg up,” he said. “It’s just (giving
                       them access to) these tools designed for small businesses ...to help
                       them get up to speed in a shorter period of time and reach that
                       sales goal.”

                       Amazon chose Thrive Natural Care because they’re a local San
                       Francisco business, have a story to tell and are invested in an
                       environmental cause, Fairleigh said. Amazon did not look at each
                       company’s financials before selecting them.

                       Alex McIntosh, CEO and founder of Thrive Natural Care, said selling
                       on Amazon is allowing the company to tell more of its story to
                       more people. The company uses a regenerative business model,
                       which means the plants used in its ingredients are grown on
                       degraded Costa Rican land, bringing the land back to life instead
                       of using up natural resources.

                       About 50 percent items sold on Amazon worldwide are coming
                       from small businesses, Fairleigh said. In 2016, more than 100,000
                       small businesses reached more than $100,000 in sales on Amazon,
                       and those numbers are growing.

                       By selling on Amazon, small businesses also gain the means to hire
                       local employees, which benefits the communities they’re based in,
                       Fairleigh said. Small businesses selling on Amazon have hired
                       600,000 employees outside of Amazon.

                       Join the conversation: Follow @SFBusinessTimes on Twitter,
                       "Like" us on Facebook and sign up for our free email newsletters.

                       Alejandra Reyes-Velarde
                       Editorial Intern
https://www.bizjournals.com/sanfrancisco/news/2017/09/21/amazon-small-business-skincare-san-francisco.html?s=print
                                                                                                                                      2862/3
                                                                                                                     De Lilly Decl. Ex. 31
        Case
8/22/2021       2:20-cv-09091-PA-AS Document 63-25 Filed  08/23/21 Page 4 of 4 Page ID #:3263
                                                    undefined

                       San Francisco Business Times




https://www.bizjournals.com/sanfrancisco/news/2017/09/21/amazon-small-business-skincare-san-francisco.html?s=print
                                                                                                                                      2873/3
                                                                                                                     De Lilly Decl. Ex. 31
